Citation Nr: 1703842	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  06-39 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to July 1975.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for a left knee disability.

The Veteran testified before the Board at a May 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.

In September 2011, December 2012, July 2013, and March 2015, the Board remanded this matter for further development.

As noted by the Board in each of its prior remands, the issue of entitlement to service connection for a cervical spine disability (to include as secondary to service-connected disabilities) has been raised by the record (see pages 13 and 14 of the May 2011 Board hearing transcript).  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further action on the matter which is on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends that he has a current left knee disability related to injuries sustained in a motor vehicle accident in service.  In the alternative, he claims that the disability is related to his service-connected disabilities.  

In its March 2015 remand, the Board instructed the AOJ to obtain opinions as to the etiology of the claimed left knee disability from the physician who conducted a February 2013 VA examination.  The physician was instructed to opine as to whether the Veteran's left knee disability had its onset in service, had its onset in the year immediately following service, was related to his motor vehicle accident in service, was otherwise the result of a disease or injury in service, or was caused or aggravated by service-connected disabilities (to include degenerative disc disease of the lumbar spine, residuals of a fracture of the right lower tibia, bilateral ankle disabilities, bilateral degenerative arthritis of the hips, chondromalacia of the patella and osteoarthritis of the right knee, bilateral radiculopathy of the lower extremities, and right leg shortening).  The physician was also instructed to acknowledge and comment on the evidence of bilateral knee pain as early as April 1976.

In February 2016, a VA physician assistant reviewed the Veteran's claims file and opined that his left knee disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  Rather, the disability was more likely due to factors following service.  She reasoned that the Veteran's service treatment records indicate that he was admitted to the Long Beach Naval Hospital in August 1974 when he was 21 years old and weighed 191 pounds.  A detailed history indicates that he did not have any chronic disabilities prior to the hospital admission, that only superficial lacerations on the left calf were noted, and that there was no loss of consciousness.  His private medical records were silent for a chronic left knee condition for several years following his initial injury.  He experienced a "worker's compensation injury" in April 2002 that involved his back, with radicular pain to the left lower extremity.  Considering the level of pain that the Veteran indicated was occurring in the left lower extremity, the pain was more likely due to radicular pain originating in the spine.

Moreover, the objective findings in the knee joint itself were consistent with a man his age and build (most recent weight of 241 pounds and a body mass index greater than 34), with several years of poor fitness levels and obesity.  The strongest risk factor leading to degenerative conditions of the knee is aging.  The Veteran is already service-connected for his back disability, as well as the radicular pain that radiates down the left lower extremity (sciatica).  The radicular pain may be present in the absence of back pain.  Back conditions that involve the nerves travelling to the lower extremity can cause pain that mimics other musculoskeletal conditions.

The physician assistant then opined that the Veteran's left knee disability was not likely ("less as likely as not"/"50 percent or greater probability") proximately due to or the result of his "service-connected condition."  She reasoned that the Veteran is currently service-connected for sciatica, which is the bundle of nerves originating in the lumbar spine and travelling down the lower extremity.  This is not a knee joint condition.  Rather, it is a nerve condition that radiates pain to the knee joint and other parts of the lower extremity.  The radicular condition does not cause degenerative arthritis or other deformities of the knee joint, only the radicular pain.  The degenerative and mechanical conditions of the knee joint are more likely due to lifestyle factors, aging, and chronic obesity.

Furthermore, the physician assistant again opined that the Veteran's left knee disability was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his "service-connected condition."  This opinion was based on the fact that x-rays indicated a mild arthritis of the left knee.  Current peer reviewed medical research does not support a secondary degenerative condition in the knees due to altered gait alone.  The x-rays and physical examinations reviewed did not support a finding that the Veteran's very mild arthritis in his left knee was aggravated beyond the natural progression.  His current knee joint conditions are more likely due to factors following service related to lifestyle factors, aging, and chronic obesity.

Unfortunately, the Board finds that the February 2016 opinions are also insufficient.  The opinion pertaining to whether the Veteran's left knee disability is directly related to service is insufficient because the physician assistant appears to reason that the Veteran's left knee pain is actually radicular pain associated with a work-related back injury in April 2002, as opposed to actual knee joint pain.  The physician assistant did not, however, address the fact that there is evidence of left knee symptoms (including pain) many years prior to the Veteran's April 2002 back injury.  As noted in the Board's March 2015 remand, the report of an April 1976 VA examination makes a reference to "pain in joints of knees."  Also, the Veteran reported bilateral knee instability in a July 1976 statement (VA Form 21-4138).

The opinions pertaining to whether the Veteran's left knee disability is associated with his service-connected disabilities are also insufficient because the rationales that accompany the opinions largely address the service-connected back disability and lower extremity radiculopathy.  The physician assistant did not specifically address the Veteran's other service-connected disabilities.  In addition, although the rationale that accompanies one of the opinions addresses whether the left knee disability was aggravated by service-connected disabilities, no specific opinion was provided in this regard.

In light of the above deficiencies, the Board finds that a remand is necessary to obtain new opinions as to the etiology of the Veteran's current left knee disability.  These opinions should be obtained from a VA physician with appropriate expertise (e.g., an orthopedist).

Moreover, following a March 2016 supplemental statement of the case, the Veteran submitted additional evidence which is relevant to his claim of service connection for a left knee disability.  Specifically, he submitted VA treatment records dated to August 2016 which include evidence of treatment for left knee problems.  As pertinent evidence was received subsequent to the March 2016 supplemental statement of the case, as this evidence was not considered by the AOJ and the Veteran did not waive AOJ consideration of the evidence, and as the Veteran's substantive appeal was received prior to February 2, 2013, the Board is required to remand the matter on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2016) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Lastly, the Veteran requested a formal hearing before a Decision Review Officer (DRO) at the RO in an April 2016 statement (VA Form 21-4138).  He has a right to such a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700 (a) (2016).  As the request for a DRO hearing came after the Board hearing in this case, due process requires that the Veteran be afforded the requested DRO hearing.  A remand is therefore also necessary to schedule the requested hearing.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a DRO at the RO.  If a hearing is held, a transcript of this hearing must be included in the file.

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment from the VA Greater Los Angeles Healthcare System dated from August 2016 through the present; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After the transcript of any completed DRO hearing and any additional treatment records have been associated with the file, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand), should be referred to a VA physician with appropriate expertise (e.g., an orthopedist) to review and provide an opinion as to the etiology of the Veteran's current left knee disability.  Only arrange for the Veteran to undergo further examination by an appropriate physician if one is deemed necessary in the judgment of the individual designated to provide the opinion.

For each current left knee disability identified (i.e., any left knee disability diagnosed since approximately September 2004), the opinion provider should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current left knee disability had its onset in service, had its onset in the year immediately following service, is related to the Veteran's motor vehicle accident in service and its associated injuries, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current left knee disability was caused (in whole or in part) by any or all of the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine, residuals of a fracture of the right lower tibia, bilateral ankle disabilities, bilateral degenerative arthritis of the hips, chondromalacia of the patella and osteoarthritis of the right knee, bilateral radiculopathy of the lower extremities, and right leg shortening)?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current left knee disability was aggravated (made chronically worse) by any or all of the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine, residuals of a fracture of the right lower tibia, bilateral ankle disabilities, bilateral degenerative arthritis of the hips, chondromalacia of the patella and osteoarthritis of the right knee, bilateral radiculopathy of the lower extremities, and right leg shortening?

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on all left knee disabilities diagnosed since approximately September 2004, the Veteran's motor vehicle accident and resulting injuries in service, the post-service evidence of bilateral knee pain as early as April 1976 (see the reference to "pain in joints of knees" in an April 1976 VA examination report), and the post-service evidence of bilateral knee instability as early as July 1976 (see the reference to bilateral knee instability in a July 1976 statement from the Veteran (VA Form 21-4138)).

The opinion provider must provide a rationale for each opinion given.

4.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers all VA treatment records dated since September 2015 and any other additional relevant evidence received since the March 2016 supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




